DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2,305,653).

With respect to claim 1, Ward discloses a wear member comprising:
a shank portion (including 22) defining a longitudinal axis and a circular perimeter, a pair of parallel flat surfaces on the circular perimeter and a cross-hole defining a cross-hole axis along which the cross-hole extends through the flat surfaces perpendicularly (seen in Figs. 1, 2); and
a wear portion (including 20) extending downwardly axially from the shank portion;
wherein the shank portion includes a cylindrical three-dimensional configuration with the circular perimeter that extends along the longitudinal axis to the wear portion and to the free end, and the wear portion includes a polygonal perimeter surrounding the circular perimeter of the shank in a plane that is perpendicular to the longitudinal axis when the circular perimeter is projected onto the plane along the longitudinal axis (see figures).

With respect to claim 2, Ward discloses the wear portion including a rectangular configuration (20 having rectangular faces).

With respect to claim 6, Ward discloses a wear member comprising:
a cylindrical shank portion (including 22) defining a longitudinal axis, a free end and a circular perimeter, at least one flat surface on the circular perimeter extending to the free end and a cross-hole defining a cross-hole axis along which the cross-hole extends through the at least one flat surface perpendicularly (see Figs. 1, 2); and


With respect to claim 8, Ward discloses the shank portion (including 22) defining a shank longitudinal length (see Fig. 6) and the wear portion (including 20) defining a wear portion longitudinal length (extending from 45 to 22 as seen Figs. 1) that is less than the shank longitudinal length (as seen from Figs. 1, 2, and 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US 6,202,327) in view of Ward.

With respect to claim 1, Fuller discloses a wear member comprising:
a shank portion (including 18) defining a longitudinal axis and a circular perimeter; and
a wear portion (including 22) extending downwardly axially from the shank portion;
wherein the shank portion includes a cylindrical three-dimensional configuration with the circular perimeter that extends along the longitudinal axis to the wear portion and to the free end, and the wear portion includes a polygonal perimeter surrounding the circular perimeter of the shank in a plane that is perpendicular to the longitudinal axis when the circular perimeter is projected onto the plane along the longitudinal axis (see figures).

Fuller does not explicitly disclose the shank portion defining a pair of parallel flat surfaces on the circular perimeter and a cross-hole defining a cross-hole axis along which the cross-hole extends through the flat surfaces perpendicularly, as set forth in claim 1. Ward discloses a wear member comprising:
a shank portion (including 22) defining a longitudinal axis and a circular perimeter, a pair of parallel flat surfaces on the circular perimeter and a cross-hole defining a cross-hole axis along which the cross-hole extends through the flat surfaces perpendicularly (seen in Figs. 1, 2); and
a wear portion (including 20) extending downwardly axially from the shank portion.

Fuller and Ward are analogous because they both disclose wear members for blade assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the member of Fuller with the shank means as taught by Ward in order to quickly and securely attach the wear member to a blade assembly.

With respect to claim 2, Fuller discloses the wear portion (including 22) including a rectangular configuration (having rectangular faces as seen in Fig. 2).

With respect to claim 4, Fuller discloses the longitudinal axis being a cylindrical axis, and the wear portion (including 22) defining a bottom planar portion that is perpendicular to the cylindrical axis (as seen in Fig. 1A), and includes a cubic insert (30) attached to the bottom planar portion.

With respect to claim 5, Fuller discloses the polygonal configuration including a straight surface (including 22). It would have been obvious that said straight surface in the above combination would be parallel to the flat surfaces (as taught by Ward) of the shank portion in the combination.

With respect to claim 6, Fuller discloses a wear member comprising:
a cylindrical shank portion (including 18) defining a longitudinal axis, a free end and a circular perimeter; and
a wear portion (including 22) extending downwardly axially from the shank portion, the wear portion including a polygonal configuration including a plurality of straight surfaces parallel to the longitudinal axis, the polygonal configuration defining a polygonal perimeter in a plane that is perpendicular to the longitudinal axis, and that surrounds the circular perimeter of the shank in the plane that is perpendicular to the longitudinal axis when the circular perimeter is projected onto the plane that is perpendicular to the longitudinal axis (see figures).

Fuller does not explicitly disclose the shank portion defining at least one flat surface on the circular perimeter extending to the free end and a cross-hole defining a cross-hole axis along which the cross-hole extends through the at least one flat surface perpendicularly, as set forth in claim 6. Ward discloses a wear member comprising:
a cylindrical shank portion (including 22) defining a longitudinal axis, a free end and a circular perimeter, at least one flat surface on the circular perimeter extending to the free end and a cross-hole defining a cross-hole axis along which the cross-hole extends through the at least one flat surface perpendicularly (see Figs. 1, 2); and
a wear portion (including 20) extending downwardly axially from the shank portion.

Fuller and Ward are analogous because they both disclose wear members for blade assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the member of Fuller with the shank means as taught by Ward in order to quickly and securely attach the wear member to a blade assembly.

With respect to claim 8, Ward teaches the shank portion (including 22) defining a shank longitudinal length (see Fig. 6) and the wear portion (including 20) defining a wear portion longitudinal length (extending from 45 to 22 as seen Figs. 1) that is less than the shank longitudinal length (as seen from Figs. 1, 2, and 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Ward as applied to claim 6 above, and further in view of Kuper (US 7,765,726).

Fuller discloses the wear portion (including 22) including a bottom planar portion that is perpendicular to the longitudinal axis (as seen in Fig. 1A), and an insert (30) attached to the bottom planar portion. Fuller does not explicitly disclose a plurality of inserts, and Ward does not disclose similar inserts. Kuper teaches a wear member having a plurality of inserts (including 5, 6).
Fuller, Ward, and Kuper are analogous because they all disclose wear members for blade assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the insert means as taught by Kuper in order to achieve a high serviceable life. (See abstract of Kuper.)


Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.

Applicant argues: "Ward discloses a tip/point, and not a wear member (see below)." (See Remarks of 10/27/2020, labeled p. 9.)
Applicant's argument is unpersuasive because the member taught by Ward experiences wear and comprises the portions as claimed.

Further regarding Ward, Applicant argues: "There is no bottom planar portion that is perpendicular to the axis as required by claims 4 and 7. An oblique angle is provided." (See Remarks of 10/27/2020, labeled p. 10.)
Applicant's argument is unpersuasive because these claimed features have not been and are not rejected over Ward.

Further regarding Ward, Applicant argues: "Shank is not cylindrical (but conical) as required by claim 1 or claim 6. Also, longitudinal axis is a conical axis rather than a cylindrical axis as required by claim 4." (See Remarks of 10/27/2020, labeled p. 10.)
Applicant's argument is unpersuasive because the shank and axis of Ward are considered to be cylindrical, as they are related to or have the form or properties of a cylinder. A "cylinder" is not claimed. Additionally, it is noted that Applicant's own shank is not a complete cylinder. Further, the "circular" perimeter set forth by Applicant is not of a circle, but shaped like a circle. (See figure in Remarks of 10/27/2020, labeled p. 8.) The shank and axis of Ward are similarly shaped like a cylinder.

Regarding Fuller, Applicant argues: "Cylindrical shank does not extend to the wear portion as required by claim 1." (See Remarks of 10/27/2020, labeled p. 10.)
Applicant's argument is unpersuasive because the shank portion of Fuller (set forth as including 18) is considered to include the structure "that extends along the longitudinal axis to the wear portion and to the free end," as claimed. Additionally, it is noted that Applicant's shank portion is not a cylinder and includes a bevel similar to that shown by Fuller.

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as stated in the Non-Final Rejection of 10/8/2020 and the rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the member of Fuller with the shank means as taught by Ward in order to quickly and securely attach the wear member to a blade assembly.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/2/13/21